          Case 1:20-cr-00509-KPF Document 19 Filed 11/20/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       November 20, 2020



                                                                          MEMO ENDORSED
BY ECF
Hon. Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re: United States v. Nettles, 20 Crim. 509 (KPF)

Dear Judge Failla:

      The Government respectfully submits this letter to request that time be excluded under the
Speedy Trial Act between today and December 2, 2020.

        The defendant was arraigned before this Court on October 5, 2020, and time was excluded
under the Speedy Trial Act until a conference scheduled for November 17, 2020. On October 30,
the Court issued an order adjourning the November 17 conference until December 2, but the Court
did not exclude time when it ordered the adjournment. Dkt. 14.

        An exclusion of time under the Speedy Trial Act between today and December 2 is in the
interests of justice and outweighs the best interests of the public and the defendant in a speedy trial
because it will enable the parties to discuss a pre-trial resolution. 18 U.S.C. § 3161(h)(7)(A).
Defense counsel consents to the exclusion of time.


                                               Respectfully Submitted,

                                               AUDREY STRAUSS
                                               Acting United States Attorney


                                           by: /s/ Kevin Mead
                                               Kevin Mead
                                               Assistant United States Attorney
                                               (212) 637-2211

CC:    Annalisa Mirón, Counsel for Justin Maurice Nettles (by ECF)
         Case 1:20-cr-00509-KPF Document 19 Filed 11/20/20 Page 2 of 2




Application GRANTED. It is ORDERED that time is excluded under
the Speedy Trial Act between November 20, 2020, and December 2,
2020. The Court finds that the ends of justice served by
excluding such time outweigh the interests of the public and the
defendant in a speedy trial because it will permit the parties to
consider a pre-trial disposition.

Dated:       November 20, 2020             SO ORDERED.
             New York, New York




                                           HON. KATHERINE POLK FAILLA
                                           UNITED STATES DISTRICT JUDGE
